[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER CONFIRMING ARBITRATION AWARD
The above captioned action having came before the court on January 28, 1991 and the court finds that notice of the Plaintiff's Application was duly served on the defendant pursuant to the order of the court, Licari, J., as more fully appears from the Sheriff's Return, at which time the plaintiff appeared but the defendant did neither appear or object. The CT Page 279 court finds that although the defendant had notice of the hearing on the Application and the opportunity to be heard she neither appeared nor objected to the grant of the Application. The court finds that the award conforms to the submission and that therefore the award should stand. The court further finds that the award has been neither vacated, modified or corrected. It is therefore confirmed pursuant to 52-421 of the Connecticut General Statutes. The Application is granted.
FLYNN, JUDGE